          Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 1 of 38




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


SECURITIES AND EXCHANGE COMMISSION,

                       Plaintiff,                            CASE NO. 3:18-CV-01180 (SRU)

v.
                                                             JURY TRIAL DEMANDED
TEMENOS ADVISORY, INC., and
GEORGE L. TAYLOR,

                       Defendants.
                                                             JUNE 26, 2019


             TEMENOS ADVISORY, INC.’S AND GEORGE L. TAYLOR’S
          FIRST AMENDED JOINT ANSWER AND AFFIRMATIVE DEFENSES

        Defendants Temenos Advisory, Inc. (“Temenos”) and George L. Taylor (“Taylor”)

(collectively “Defendants”), through their undersigned attorneys, hereby Answer the numbered

paragraphs of the July 18, 2018 Complaint (Dkt. No. 1) as follows:1


     1. Temenos is a Connecticut-based investment adviser and Taylor is the majority owner of
        Temenos and also holds several positions at the firm, including chief executive officer
        ("CEO"). From 2014 through 2017, Temenos and Taylor defrauded their advisory clients
        and prospective clients by steering the clients into unsuitable investments and by hiding
        commissions and other financial incentives that Temenos and Taylor were pocketing, on
        top of the advisory fees that the clients were paying for supposedly unbiased financial
        advice. Temenos and Taylor repeatedly downplayed or concealed risks, and overstated
        potential gains, associated with a series of illiquid private placements that they advised
        their clients and prospective clients to invest in. In so doing, Defendants promoted the
        investments and pocketed commissions (a percentage of each client's investment) from
        the private placement companies, thereby illegally acting as unregistered broker-dealers.




1
 Pursuant to Federal Rule of Civil Procedure 15(a)(2), Defendants, on June 26, 2019, obtained
Plaintiff’s written consent to file this amended pleading without leave of court.
                                                 1
        Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 2 of 38




ANSWER: Defendants admit Temenos is a Connecticut-based investment adviser and

admit Taylor is the owner and CEO. Defendants deny Temenos and Taylor defrauded

their advisory clients and prospective clients by steering the clients into unsuitable

investments and by hiding commissions and other financial incentives. Defendants deny

the remaining allegations in paragraph 1.

   2. Through their conduct, Temenos and Taylor violated the fiduciary duty that every
      investment adviser owes to its clients and prospective clients: to put client interest’s first,
      to deal with clients with the utmost honesty, to disclose all conflicts or potential conflicts
      of interest, and to use reasonable care in providing investment advice. Instead,
      Defendants ignored their clients' interests and biased their investment advice to put
      money in their own pockets. The advisory clients and other investors harmed by the
      Defendants included retail investors, and some of the harmed investors were senior
      citizens or individuals approaching retirement who invested money from their retirement
      funds or pension plans into the private investments recommended by the Defendants.

ANSWER: Defendants deny the allegations in paragraph 2.

   3. In connection with steering clients into four private placement investments, Temenos and
      Taylor breached their fiduciary duty to advisory clients and prospective clients by:

       a) failing to perform due diligence commensurate with even minimal fiduciary
          obligations (such as reviewing full financial information and investigating the truth of
          claims made by the issuers);
       b) failing to disclose known defects that came to their attention, such as: a company's
          poor financial condition, questionable spending practices, potential liabilities,
          misstatements and omissions in the companies' marketing materials, and dubious
          claims by one company about its technology;
       c) aggressively pushing advisory clients to invest in securities in which Temenos and
          Taylor had undisclosed conflicts;
       d) recommending investments that they knew, or were reckless in not knowing, were not
          suitable or appropriate for particular investors;
       e) grossly understating significant risks of investing in private placements generally;
       f) intentionally making numerous materially false and misleading statements and
          materially incomplete disclosures concerning the potential risks, returns, and value of
          particular private placements;
       g) failing to disclose Temenos' own failing financial condition;



                                                 2
        Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 3 of 38




       h) giving preferential treatment to a partial owner of' Temenos (the trust for which
          Taylor served as trustee), by permitting it to redeem its principal investment in an
          illiquid investment (a privilege denied to other clients); and
       i) overcharging clients advisory fees by overvaluing the private placement investments,
          in violation of Temenos' own written policies.

ANSWER: Defendants deny the allegations in paragraph 3.

   4. Temenos and Taylor also played an extensive role in soliciting the private placement
      investments in exchange for commissions from the private companies. In doing so, they
      illegally acted as unregistered broker-dealers when selling those investments.

ANSWER: Defendants deny the allegations in paragraph 4, except that Defendants admit

that Temenos was not a broker-dealer, but at all times relevant to the Complaint, Taylor

was properly licensed to sell securities as a registered representative associated with a

broker-dealer, while duly licensed as an investment adviser representative qualifying him

to manage investments through Temenos.

   5. Through the activities alleged in this Complaint, Temenos and Taylor, while acting as
      investment advisers, have employed devices, schemes and artifices to defraud their
      investment advisory clients and have engaged in acts, transactions, practices and courses
      of businesses which operated as a fraud on their investment advisory clients, in violation
      of Sections 206(1) and (2) of the Investment Advisers Act of 1940 ("Advisers Act").
      Temenos violated Section 206(4) of the Advisers Act and Rule 206(4)-7 thereunder by
      failing to implement its written valuation policy. Taylor aided and abetted that violation.
      And, Temenos and Taylor violated Section 15(a) of the Securities Exchange Act of 1934
      ("Exchange Act") by inducing and-attempting to induce the purchase and sale of
      securities without being registered as a broker or dealer or being associated with a
      registered broker or dealer.

ANSWER: Defendants deny the allegations in paragraph 5.

   6. The Commission seeks:

       a) entry of appropriate permanent injunctions, including an injunction prohibiting
          Defendants from further violations of the relevant provisions of the federal securities
          laws;
       b) disgorgement of Defendants' ill-gotten gains, plus pre-judgment interest; and,
       c) imposition of civil penalties due to the egregious nature of Defendants' violations.

                                                3
        Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 4 of 38




ANSWER: Paragraph 6 is a statement of proposed relief and therefore no response is

required. To the extent a response is required, the Defendants lack sufficient information

to form a belief as to the truth of the allegations, and so the allegations are denied.

   7. The Commission seeks a permanent injunction and disgorgement pursuant to Section
      209(d) of the Advisers Act [15 U.S.C. § 80b-9(d)] and Section 2l(d)(l) of the Exchange
      Act [15 U.S.C. § 78u(d)(l)]. The Commission seeks the imposition of a civil penalty
      pursuant to Section 209(e) of the Advisers Act [15 U.S.C. § 80b-9(e)] and Section
      2l(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)].

ANSWER: The Defendants lack sufficient information to form a belief as to the truth of

the allegations in paragraph 7, and so the allegations are denied.

   8. The Court has jurisdiction over this action pursuant to Sections 2l(d), 2l(e) and 27 of the
      Exchange Act [15 U.S.C. §§ 78u(d), 78u(e), 78aa] and Sections 209(d), 209(e) and 214
      of the Advisers Act [15 U.S.C. §§ 80b-9(d), 80b-9(e), SOb-14].

ANSWER: Defendants admit the jurisdiction as alleged in paragraph 8.

   9. Venue is proper in this District because, at all relevant times, Temenos and Taylor
      operated as investment advisers and served advisory clients in Connecticut. In addition,
      the acts, transactions, practices, and courses of business constituting the alleged
      violations occurred in Connecticut.

ANSWER: Defendants admit venue, but deny the remaining allegations in paragraph 9.

   10. In connection with the conduct described in this Complaint, Defendants directly or
       indirectly made use of the mails or the means or instruments of transportation or
       communication in interstate commerce.

ANSWER: Defendants deny the allegations in paragraph 10.

   11. Defendants' conduct involved fraud, deceit, or deliberate or reckless disregard of
       regulatory requirements, and resulted in substantial loss, or significant risk of substantial
       loss, to other persons.

ANSWER: Defendants deny the allegations in paragraph 11.




                                                 4
        Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 5 of 38




   12. Temenos Advisory, Inc. is a Connecticut corporation founded by Taylor with its principal
       place of business in Litchfield, Connecticut and additional offices in St. Simons Island,
       Georgia, and Scottsdale, Arizona. Temenos has been registered with the Commission as
       an investment adviser since 1999, and is owned by George Taylor and a trust that was set
       up for the benefit of Taylor’s former business partner.

ANSWER: Defendants deny the allegations in paragraph 12.

   13. George L. Taylor, age 62, is a resident of Litchfield, Connecticut. Taylor is the CEO,
       founder, Chief Compliance Officer, and majority owner of Temenos. Taylor is also a
       registered representative of a broker-dealer that is not affiliated with Temenos. Taylor is
       registered as a General Securities Representative, a General Securities Principal, an
       Investment Company Products variable Contracts Principal, and a Uniform Securities
       Agent with the Financial Industry Regulatory Agency.

ANSWER: Taylor admits his residency and age, and admits he was the CEO, founder,

Chief Compliance Officer and majority owner of Temenos. Taylor admits he was fully

registered with a broker-dealer during the time period in question as alleged.

   14. Before 2014, Temenos and Taylor had invested their advisory clients' money primarily in
       mutual funds, exchange traded funds, variable annuities, and publicly traded stocks.
       They charged an asset management fee to their clients based on the clients' total assets
       under their management.

ANSWER: Defendants admit the allegations in paragraph 14.

   15. Starting in 2014, Temenos and Taylor began actively recommending the privately offered
       securities of four private companies to Temenos' clients and prospective clients. Between
       2014 and 2017, Defendants placed more than $19 million in investments by their clients
       and others in these four private issuers' securities. And they did so without ever
       sufficiently examining the marketing claims, financial statements, or the business
       activities of those companies.

ANSWER: Defendants admit that defendant Taylor recommended to some clients that

they acquire private equity issued by certain companies whose securities were not

registered with the Securities and Exchange Commission during the time period 2014-2017,

but Defendants deny the remaining allegations in paragraph 15.




                                                5
        Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 6 of 38




   16. Critically, by steering their clients' investments into those securities of the four private
       companies, Temenos and Taylor arranged to covertly collect commissions (a percentage
       of the amount invested) on top of the asset management fees their clients were already
       paying for unbiased advice. Although their due diligence was inadequate, their financial
       incentives to recommend these private securities offerings were not.

ANSWER: Defendants deny the allegations in paragraph 16.

   17. Defendants recommended their clients invest in the securities offerings of at least four
       private companies.

ANSWER: Defendants admit they recommended securities offerings of at least four

private companies to certain of their clients, but deny the remaining allegations in

paragraph 17.

   18. Company A marketed an emergency response communications product. Beginning on or
       about April 25, 2013, Company A engaged in a private placement securities offering.

ANSWER: Defendants lack sufficient information to form a belief as to the accuracy or

truthfulness of the allegations in paragraph 18, as the identity of Company A is not alleged,

and so the allegations are denied.

   19. Temenos and Taylor solicited investments in Company A. Between February 2014 and
       February 2017, Temenos solicited approximately $11.2 million of investments in
       Company A from their advisory clients and other individuals (certain of whom later
       became advisory clients of Temenos). From September 2014 through February 2017,
       pursuant to a "Finder's Engagement" agreement with Company A, Temenos solicited
       investments in Company A as its "finder." From October 2014 through February 2017,
       Company A compensated Temenos for Temenos' role in the private placement. Temenos,
       at Taylor's direction and under his signature as CEO, entered into a "Finder's
       Engagement" with Company A, effective September 1, 2014. Under that agreement,
       Temenos received money equal to 2.5% of each investment it brought to Company A.
       On September 9, 2015, Temenos and Company A extended that agreement and changed
       the compensation that Temenos received. Under the extended agreement, Temenos
       received 5% of each investment it brought to Company A.




                                                6
        Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 7 of 38




ANSWER: Defendants lack sufficient information to form a belief as to the accuracy or

truthfulness of the allegations in paragraph 19, as the identity of Company A is not alleged,

and so the allegations are denied.

   20. Company B purported to be building a fiber optic connection between locations along the
       east coast of the United States. Beginning on or about January 15, 2015, Company B
       engaged in a private placement securities offering.

ANSWER: Defendants lack sufficient information to form a belief as to the accuracy or

truthfulness of the allegations in paragraph 20, as the identity of Company B is not alleged,

and so the allegations are denied.

   21. Temenos and Taylor solicited investments in Company B. Between September 2014 and
       March 2017, Temenos solicited approximately $7 million of client investments in
       Company B. From January 2015 to August 2015, Temenos solicited investments in
       Company B through a solicitation arrangement with an intermediary. Temenos, at
       Taylor's direction and under his signature, entered into a "Non-Exclusive Placement
       Agency Agreement'' with Company B effective August 1, 2015. Under that agreement,
       Temenos received a fee equal to 5% in cash and 5% in equity (that is, an ownership stake
       in Company B) of each investment brought to company B. From September 2015
       through February 2017, Company B compensated Temenos directly for Temenos' role in
       the solicitations.

ANSWER: Defendants lack sufficient information to form a belief as to the accuracy or

truthfulness of the allegations in paragraph 21 as the identity of Company B is not alleged,

and so the allegations are denied.

   22. Company C marketed itself during the relevant time period as a crowd funding
       investment portal. Company C's founder and president is a former registered
       representative of a broker-dealer. Prior to founding Company C, he owned a company
       that had a solicitation agreement with Company B. Company C employs Taylor's wife as
       Managing Director, Customer Experience. Prior to that, she served as Principal Director
       of Investor Strategies. She received stock options in Company C as part of the
       compensation. For a short time, Defendant Taylor served on Company C's investment
       committee. Beginning on or about March 18, 2016, Company C engaged in a private
       placement securities offering.



                                              7
        Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 8 of 38




ANSWER: Defendants lack sufficient information to form a belief as to the accuracy or

truthfulness of the allegations in paragraph 22, as the identity of Company B is not alleged,

and so the allegations are denied.

   23. Temenos and Taylor solicited investments in Company C. Between March 2016 and
       January 2017, Defendants solicited $805,000 of client investment in Company C.

ANSWER: Defendants lack sufficient information to form a belief as to the accuracy or

truthfulness of the allegations in paragraph 23, as the identity of Company C is not alleged,

and so the allegations are denied.

   24. In the meantime, shortly after Temenos and Taylor began soliciting investments in
       Company C from their clients, Temenos and Taylor began to receive undisclosed
       payments from Company C. On July 6, 2016, Company C's CEO confirmed that
       Temenos would receive a fee equal to 7% of each investment it brought to Company C in
       cash, and 5% more in Company C equity. On July 15, 2016, Company C offered Taylor
       an additional financial incentive to solicit investments, promising Taylor an additional
       25, 000 options on purchasing Company C stock once Defendants had successfully
       solicited $500,000 of investments for Company C. The email between the CEO and
       Taylor acknowledges that Temenos would have Temenos' advisory clients invested in
       Company C, and that Taylor would also be marketing Company C to non-clients as well
       to people "beyond [Taylor's] own contacts." From August 2016 through December 2016,
       Company C compensated Temenos for Temenos' solicitations. In December 2016,
       Temenos, at Taylor's direction and under his signature, entered into a "Finders (sic)
       Agreement" with Company C, retroactively effective as of February 10, 2016. Under that
       agreement, Temenos received money equal to 7% of each investment it brought to
       Company C.

ANSWER: Defendants lack sufficient information to form a belief as to the accuracy or

truthfulness of the allegations in paragraph 24, as the identity of Company C is not alleged,

and so the allegations are denied.

   25. Company D purported to have developed a new water purification technology. In or
       around early August 2015, approximately one month after two of the three Temenos
       advisory clients who invested in Company D had completed their investments, the
       owners of Company D's parent company fired Company D's president, and withdrew all
       the money from Company D's checking account.


                                              8
        Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 9 of 38




ANSWER: Defendants lack sufficient information to form a belief as to the accuracy or

truthfulness of the allegations in paragraph 25, as the identity of Company D is not alleged,

and so the allegations are denied.

   26. Temenos and Taylor solicited $225,000 of client investments in Company D. From in or
       about December 2014 to in or about July 2015, Temenos, through Taylor, solicited
       investments in Company D. Taylor expected that Company D would pay Temenos a 5%
       finder's fee for investments in Company D from Temenos clients.

ANSWER: Defendants lack sufficient information to form a belief as to the accuracy or

truthfulness of the allegations in paragraph 26, as the identity of Company D is not alleged,

and so the allegations are denied.

   27. Throughout the relevant period, Taylor made statements to clients that misleadingly
       suggested that the private placement investments Temenos offered had been carefully
       vetted and selected from a large group of potential offerings based on their favorable
       risk/return potential, and were suitable for any wealthy investor. They weren't.
       Defendants did not perform adequate due diligence before recommending that advisory
       clients invest in the private placement companies. Instead, they recommended those
       investments without even the most basic information on the companies necessary to
       judge the risks and rewards of those investments and with a reckless disregard for the
       truth of their statements about those investments.

ANSWER: Defendants deny the allegations in paragraph 27, except the allegation that

Taylor told clients and others private equity he recommended had been carefully vetted

and selected from a large group of potential offerings based on their favorable risk/return

potential.

   28. Defendants repeatedly represented that they had performed due diligence on the private
       placement investments and that the investments were suitable for their clients. For
       instance:

       a) In emails set to clients and other prospective investors in December 2014 and May
          2015, and December 2015 Taylor wrote, "We are fortunate to see many opportunities
          in the private equity space. We try to select those which are lower risk (all private
          equity is risky), those which exhibit exceptional return potential and those which are
          helping to make our country a better place."

                                               9
          Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 10 of 38




         b) On May 7, 2015, Defendants emailed numerous advisory clients and others soliciting
            them for an investment in Company B informing client’s .that Temenos sees many
            opportunities to invest in private companies and tries to select those which are lower
            risk, exhibit exceptional return potential, and help make the country a better place.
         c) In a December 2016 email to advisory clients and others, Taylor stressed that all of
            Temenos' private issuer securities offerings "have strong management teams and
            compelling business models."
         d) In a February 2017 email to advisory clients and others, Taylor stated, "we don't
            recommend every investment that we have access too [sic]... we have a process of
            due diligence and vetting." In making these claims about the selection of investment
            opportunities, Defendants failed to notify investors that, in fact, they had not
            independently assessed the risk or return potential of these companies. Moreover,
            Defendants omitted to mention a key selection criterion for the private companies in
            question: the willingness of those companies to pay Taylor for every client dollar
            steered to those companies.

ANSWER: Defendants admit the authenticity of the alleged emails and state that the

emails state what they state, but Defendants deny the remaining allegations in paragraph

28.

      29. Defendants recommended advisory clients and prospective clients invest in these private
          companies without doing sufficient due diligence to determine the risk of those
          investments, the financial stability of those companies, the business prospects of the
          companies, or the suitability of the investments for particular clients. They forwarded
          emails from these companies to their advisory clients and prospective clients without
          performing even minimal due diligence, without adequate effort to determine the
          accuracy of the representations they were sending to advisory clients, and with reckless
          disregard for the truth of those representations.

         For instance:

         a) Defendants did not review financial statements for Company B prior to touting
            Company B to clients and prospective clients. Defendants began placing client funds
            into Company B in January 2015, well before they ever saw Company B's financial
            information. When, much later, in July 2015, Defendants saw full financial
            information about Company B, they discovered that Company B did not have enough
            money to build the fiber optic line it claimed to be building, and was using most of its
            money for marketing instead.
         b) Defendants failed to discover and/or disclose that, between March 2015 and March
            2016, several lawsuits were filed against Company B and that Company B lost

                                                 10
          Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 11 of 38




            control of a key land parcel, which significantly jeopardized Company B's ability to
            build its fiber optic line;
         c) Defendants did not conduct due diligence on Company C before recommending their
            clients invest. Instead Defendants relied only on their uninformed, subjective opinion
            that Company C had good legal counsel and a good compliance firm.
         d) Defendants' due diligence on Company D was limited to reading the company's
            business plan and sending that information to a couple of Defendants' clients who
            were engineers. One of those engineer clients bluntly notified Defendants that
            Company D’s technology was "a bunch of crap." Taylor also declined an invitation
            from Company D for Taylor to visit the Company D facility and view its technology.
         e) On June 28, 2015, Taylor emailed a prospective investor, unreservedly
            recommending an investment in Company D and asking for more investment money
            based on his great results. Without having conducted due diligence on the company,
            Taylor wrote that, "... by July they will be increasing the value of the company from
            10 million valuation] to $100 million]" and represented that the company would sell
            every unit they make and become a dominant "industry disruptor" that would be an
            "$8 billion business." Taylor also stated that the odds were over 60% that technology
            will work as claimed" and if"[i]t succeeds you will get at least 10 to 25 times your
            investment...." He had no basis for either the supposed calculation of the odds the
            technology would work or for the expected return on investment if it did.

ANSWER: Defendants admit the authenticity of the alleged emails and state that the

emails state what they state, but Defendants deny the remaining allegations in paragraph

29.

      30. Defendants also disregarded negative information contained in the financial statements of
          some of the private companies, and failed to disclose this negative information to
          advisory clients or prospective clients when they solicited them to invest. For instance,
          Defendants knew that Company B had been rapidly using up its available cash and may
          be facing insolvency, but nevertheless recommended their clients invest in Company B
          and collected its resulting commissions.

ANSWER: Defendants deny the allegations in paragraph 30.

      31. Defendants failed to corroborate the claims they later made to advisory clients and others
          about the private placement companies. Defendants did not obtain sufficient information
          to determine the merits and suitability of the private companies as investments they
          recommended to their advisory clients and prospective clients. Nor did they corroborate
          the information they received from the private placement companies in connection with
          their provision of investment advice. Instead, in many cases, Defendants blindly

                                                  11
       Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 12 of 38




       forwarded and/or parroted information received from the private placement companies.
       Defendants failed to exercise reasonable care, failed to conduct sufficient due diligence,
       failed to make an investigation that would provide them with a reasonable basis to
       believe their representations about the private placement companies were true and
       accurate, and failed to obtain the information necessary to determine whether the
       investments were suitable for their current and prospective advisory clients.

ANSWER: Defendants deny the allegations in paragraph 31.

   32. Though they were actively engaged in, and compensated for, soliciting investments in the
       private placement companies, prior to March 31, 2015, Temenos did not disclose to its
       advisory clients that it received compensation from the private placement companies.
       Registered investment advisers are required to file with the Commission a document
       called the Form ADV, which is a uniform form used to register with the Commission or,
       in some instances, a state securities regulator. Form ADV contains a variety of
       disclosures about the adviser and its advisory business that must be updated at least
       annually. Temenos' Form ADV Part II, dated March 26, 2014, makes no mention of
       private placement or private equity investments. Beginning in March 2015, Temenos
       included a generic disclosure in its Form ADV about the possibility that it might receive
       "finder's fees" for private equity investments. Temenos' Form ADV Part II, dated March
       31, 2015, states, "[w]e have and may receive finder's or consulting fees for
       recommending certain private placements or private equity deals. Typically these are
       only done with accredited investors whom we decide these types of investments are
       suitable for." In its Forms ADV Part II, dated January 15, 2016 and March 31, 2017,
       Temenos provided slightly more disclosure, stating that: "We may get paid a finder’s fee
       or consulting fee for offering these type of (private] investments to our clients..... Our
       compensation will vary, but typically has ranged from zero to 10%. This could include
       cash or stock compensation." Temenos' Form ADV Part II general disclosure about the
       possibility of receiving compensation was, at best, a half-truth, failing to alert clients that
       Temenos and Taylor were pocketing commissions when they put clients into particular
       private offerings, even while the clients were paying advisory fees. Such general
       disclosures were insufficient to enable clients to make an informed decision on whether
       to invest in a particular security, or to retain Temenos as an adviser. While after March
       31, 2015, Temenos had generally disclosed that it "may'' receive a finder or consulting
       fee, it failed to tell clients and prospective clients that it, in fact, was routinely receiving
       fees for investments in the private placement offerings and that the fees were many times
       larger than the advisory fees the clients were paying for advice. Nor did Temenos notify
       clients when Temenos and/or Taylor were being compensated by receiving ownership
       interests in the companies, and what effect that conflict of interest had on Temenos'
       investment advice.


                                                 12
       Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 13 of 38




ANSWER: Temenos admits it received finder fees from some but not all companies in

which its clients purchased private equity. Defendants deny the remaining allegations in

paragraph 32.

   33. In particular, Defendants repeatedly failed altogether to tell clients that Defendants were
       getting paid by the private companies at the times when Defendants were soliciting and
       investing clients' funds in those companies' offerings. For instance, on March 6 and 19,
       2015; May 7 and 23, 2015; June 23, 2016; August 2, 2016; November 25, 2016; and
       December 27, 2016, Defendants sent emails to numerous advisory clients and other
       prospective investors soliciting investments in Company B. These emails did not
       disclose that Temenos expected to receive as compensation from Company B a
       percentage of the amount invested, nor was this information disclosed to those who
       expressed interest in the investments.

ANSWER: Defendants admit the authenticity of the emails described in the allegations in

paragraph 33, but Defendants deny the characterizations and legal conclusions in the

remaining allegations of paragraph 33.

   34. The disclosures Defendants did make were incomplete and misleading. For example, on
       December 10, 2014, Defendants disclosed to approximately 35 advisory clients that
       Temenos would receive as compensation 3% of the amount invested in Company B.
       Numerous additional prospective investors received only later emails, which did not
       contain any such disclosure. By August 1, 2015, Temenos' compensation from Company
       B had increased to 5% of the amount invested, but Defendants did not disclose the
       increase, even to those who had been told about the 3% fee. Nor did Defendants later
       disclose this information to clients who they recommended invest in Company B.

ANSWER: Defendants admit advisory clients were always told what, if any, compensation

Temenos and/or Taylor would receive for successfully introducing investors to private

equity offerings, but Defendants deny the remaining allegations in paragraph 34. In

further answering, Defendants deny the accuracy of the Plaintiff’s characterizations and

legal conclusions in paragraph 34.




                                                13
        Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 14 of 38




   35. On August 15, 2015, Defendants emailed numerous advisory clients and others soliciting
       investments in Company A. This email did not disclose that Temenos expected to
       receive a percentage of the amount invested in Company A from Company A as
       Compensation. On September 23, 2015; November 19, 2015; December 4, 2015; January
       13, 2016; April22, 2016; May 16, 2016; June 20, 2016; August 17, 25, and 31, 2016;
       September 30, 2016; October 17, 2016; November 25, 2016; December 27, 2016; and
       January 10, 2017, Defendants sent additional emails to numerous Temenos advisory
       clients soliciting investments in Company A. None of these emails .disclosed that
       Temenos expected to receive as compensation a percentage of the amount invested. Nor
       did Defendants later disclose this information to clients who they recommended invest in
       Company A.

ANSWER: Defendants admit the authenticity of the emails referenced in paragraph 35,

but Defendants deny the remaining allegations, characterizations of legal duties implied by

the allegations.

   36. On August 2, 2016; September 19, 2016; October 18, 2016; December 27, 2016; January
       23, 2017; and January 26, 2017, Defendants emailed numerous advisory clients and
       others soliciting investments in Company C. Several of these emails attached Company
       C marketing materials. Defendants did not disclose that Temenos expected to receive as
       compensation from Company C a percentage of the amount invested in Company C. Nor
       did Defendants later disclose this information to clients who were considering investing
       in Company C.

ANSWER: Defendants admit the authenticity of email described in paragraph 36, but

deny the remaining allegations and deny the accuracy of Plaintiff’s characterization of

these emails. In further answering, Defendants deny the accuracy of the Plaintiff’s

suggestion that Defendants had a legal duty to disclose compensation terms in every email

to clients about private equity offerings that they could introduce to clients and others.

   37. Defendants failed to disclose several other actual or potential conflicts of interest to
       clients and potential clients when recommending investments in the private offerings.
       For instance:




                                                14
       Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 15 of 38




      a) Defendants did not disclose to clients that both Temenos and Taylor, personally, were
         under financial stress and were struggling to meet operating expenses when they
         recommended that clients invest in securities for which they received, as
         compensation, a commission based upon the amount invested.
      b) Defendants did not disclose their expected ownership interests in Company B or
         Taylor's expected ownership interests (or, for certain clients solicited at the end of
         2016, Taylor's wife's ownership interests in the form of equity options) in Company C
         when advising their clients about Company B, Company C, or Company C-related
         investments, when soliciting their clients for investment in Company C, or when
         recommending their clients invest in securities offered through Company C's crowd-
         funding platform.
      c) Defendants did not disclose that Taylor had become actively involved in helping the
         management of Company B as a member of Company B's Finance Committee, and,
         for a time, was part of an "advisory committee" for Company C.

ANSWER: Defendants deny the allegations in paragraph 37.

   38. By failing to disclose this information to advisory clients and prospective clients who
       were solicited to invest in these companies, while holding themselves out as investment
       advisers, Defendants intentionally made fraudulent misrepresentations and material
       omissions to those clients and prospective clients.

ANSWER: Defendants deny the allegations in paragraph 38.

   39. Defendants recommended the private placement company investments to all of their
       investor clients who they believed to have sufficient income, regardless of whether those
       risky investments were right for a particular client. They emailed numerous advisory
       clients, recommending that clients invest in the private companies' securities; without
       concern for the clients' personal circumstances or risk tolerance. For example:

      a) In June 2016, Taylor told over 100 clients by email that, "[m]utual funds and separate
         accounts are expensive and inefficient." and "[w]ith our accredited investors, private
         equity is a key component to increase potential return and to decrease overall risk."
      b) On February 13, 2017, Defendants sent a mass email to Temenos clients stating,
         "[w]e believe that wealthy investors should have some private equity investment. ..."
         and, "[i]ncluding more and different types of private equity companies increases the
         odds that one will be successful in this asset class, as in all others." Defendants
         should not have been soliciting from their entire client base to invest in the private
         companies' securities investments which were inherently high risk and illiquid with a
         long-term and indefinite time horizon.

ANSWER: Defendants deny the allegations in paragraph 39.

                                              15
       Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 16 of 38




   40. Defendants continually recommended these private placement investments to specific
       advisory clients and prospective clients regardless of the suitability of the investments for
       that client. For several clients whom Defendants convinced to invest in those private
       placement offerings, those investments were wholly unsuitable when considering the
       clients' inability to tolerate the risk of losing money on the private placement investments
       and when considering the time by which the clients would need to liquidate their
       investments to use the invested funds. For instance, Defendants placed two-thirds of one
       particular client's retirement funds into private placement investments. This client, a 52-
       year-old woman with a risk averse investment approach, had transferred to Temenos all
       of her retirement funds (approximately $350,000), which had previously been invested in
       a diverse portfolio of mutual funds and publicly traded common stock. Defendants
       advised her to sell most of those investments in order to invest in three of the private
       placement investments. Taylor told the client that the Investments would earn her a
       higher rate of return for the fifteen years she planned to continue working. The client
       knew the companies she had invested in were not yet publicly traded, but did not
       understand the risks associated with investing in private placements. Defendants did not
       explain to her that these private placements were higher risk investments than those she
       had. Defendants also did not tell the client that Taylor's wife worked for one of the
       recommended companies, or that Defendants would receive commissions from the
       private placement companies for her private placement investments. Taylor also falsely
       told the client that the Company A private placement was a two-year commitment when
       he actually had no way of knowing whether the investor would have an exit opportunity
       at the end of two years.

ANSWER: Defendants deny the allegations in paragraph 40.

   41. In another example, Taylor convinced an elderly widow to invest at least $350,000 of her
       retirement funds in the four private placement companies, within three months of her
       husband's death. The woman's husband had previously handled all of the couple's
       finances and, with the exception of a $100,000 investment in Company A, the couple’s
       assets had been invested entirely in mutual funds, variable annuities, and common stock
       of publicly- traded companies prior to the husband’s death. In less than two years after
       her husband’s death, Taylor convinced this widow to invest 34% of her total assets
       managed by Temenos in risky private placement investments.

ANSWER: Defendants deny the allegations in paragraph 41.




                                                16
        Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 17 of 38




   42. At other times, Defendants greatly understated the risks of investing in these private
       placement investments. On March 20,2015, Taylor wrote to a prospective investor, "I
       know that you are not swimming in current cash flow but [the Company B] investment
       that (sic) we can do is god (sic) as it gets..." Taylor stated that the estimated return over
       five years was 20 times the invested amount, and suggested the client use more of their
       IRA retirement savings to make the investment.

ANSWER: Defendants deny the allegations in paragraph 42. In further answering,

Defendants deny the characterization and implication of a legal duty as alleged in

paragraph 42.

   43. Defendants determined that, based on the questionable technology involved, Company D
       was a high-risk investment, and invested funds from three clients in Company D's
       offering. Taylor treated these three investors as investors with what he termed "off-the-
       charts" risk tolerance who would "do anything" in terms of investments. In so doing he
       ignored that one of these investors had specifically told Taylor she was a conservative
       investor, and another had been recently widowed and was reliant on her investments for
       living expenses.

ANSWER: Defendants lack sufficient information to form a belief as to the truth of the

allegations in paragraph 43 as Plaintiff fails to identify the names of the “clients” and fails

to identify the company at issue, and so the allegations are denied.

   44. Taylor and Temenos solicited their advisory clients and others to invest in certain private
       securities offerings. In each case, Temenos and Taylor either directly or indirectly
       received compensation from these issuers based on their sales activities equating to a
       percentage of each sale. And, in several instances, Defendants also received, directly or
       indirectly, stock compensation (that is, an ownership interest in the companies they
       promoted) for their sales efforts.

ANSWER: Taylor admits he solicited advisory clients and others to invest in certain

private securities offerings, and that compensation was received from some but not all

issuers. In further answering, Defendants admit Temenos received stock compensation

from one issuer, but Defendants deny the remaining allegations in paragraph 44.




                                                 17
       Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 18 of 38




   45. In these solicitations of investments in the private placement companies, Temenos and
       Taylor each illegally acted as a broker. That is, their activity went well beyond bringing
       two parties together and passively awaiting the possible consummation of a transaction.
       Instead, Defendants received commissions on the investments they brought in; actively
       promoted the securities of the private placement companies; and actively, rather than
       passively, found and solicited investors.

ANSWER: Defendants deny the allegations in paragraph 45.

   46. Defendants, acting as unregistered brokers, used marketing emails to actively recruit
       potential investors to invest in the private placement securities Taylor promoted,
       including in emails to numerous advisory clients and others on May 7, 2015 (soliciting
       for Company B) and on August 2, 2016 (attaching marketing materials including an
       executive summary and marketing slides produced by Company C). While Defendants'
       advisory clients were paying for prudent investment advice tailored to their individual
       needs, Defendants' emails employed classic "hard sell" tactics, creating a sense of
       urgency by indicating that offerings were close to fully funded, and/or that prices were
       about to increase, and/or that the time for buying at a specified price was limited. In
       other words, Defendants' advisory clients were paying for someone to guide them and put
       their interests first; what they got was a salesman putting his own interests first without
       disclosing his pecuniary interest in doing so.

ANSWER: Defendants deny the allegations in paragraph 46.

   47. Defendants also promoted and facilitated the private placement investments by providing
       potential investors with subscription agreements, business plans, and securities offering
       memoranda. For example, on August 8 and 9, 2016, Defendants sent Company C's
       subscription agreements to prospective investors for signature.

ANSWER: Defendants deny the allegations in paragraph 47.

   48. Defendants also touted the merits of investing in these securities, telling their clients
       (without basis) about the potential for returns and the likely timetable for achieving those
       returns. For example:

      a) On November, 19, 2015, Defendants emailed numerous advisory clients and others
         touting investments in Company A, describing the company's product as "simply the
         best and only solution," telling investors they would not be locking up their money
         for a long period of time and describing its risk/return ratio as an investment as
         "great."
      b) On June 20 and August 16, 2016, Defendants emailed dozens of prospective investors
         soliciting investments and opining that Company A continued to be one of the lowest
         risk, highest return investments available.

                                                18
       Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 19 of 38




       c) In an August 4, 2016 email to a prospective investor in Company A, Taylor detailed
          why he believed Company A to be a "uniquely promising investment" adding that
          rarely in his career had he been as excited about an offering. Taylor stated that it was
          the opinion of Temenos that Company A's business would be worth $3 to $5 billion
          over the following couple of years. Taylor also opined that Company A would be sold
          for $1 to $3 billion dollars, and if that happened investors would make 10 to 30 times
          their investment. Taylor made these same representations to investors by emails
          dated August 16, 25, 27 and 29.
       d) In a January 24, 2017 email to an advisory client who asked about the potential return
          on Company C, Taylor responded, "5 year hold. 10x"

ANSWER: Defendants admit the authenticity of the emails identified in paragraph 48, and

admit that the emails state what they state. In further answering, Defendants deny the

remaining allegations and characterizations implicit in those allegations in paragraph 48.


   49. Temenos assisted in effectuating the transactions by collecting signed documents and
       checks from investors and forwarding them to the issuers and by issuing wiring
       instructions to transfer clients' funds to issuers. For example:

       a) On April, 2015, Temenos sent a subscription document for an investment in
          Company B to a Temenos advisory client for signature, and provided wiring
          instructions.
       b) In June 2015, in connection with a Temenos advisory client's investment in Company
          D, Defendants collected from their client a personal check made payable to Company
          D, and forwarded it to Company D.
       c) On April 29, 2016, in connection with a Temenos advisory client's investment in
          Company A, Temenos sent the client's signed wire transfer request to the firm that
          maintained the client's brokerage account, instructing that $50,000 be wired from the
          client's brokerage account to Company A's bank account.
       d) On August 16, 2016, in connection with a Temenos client's investments in Company
          C, Temenos sent a wire request to the custodian of the client's account, requesting the
          transfer of funds to Company C's bank account.
       e) On August 8, 2016, a Temenos employee even offered to pick up the executed
          subscription agreement and a check made out to Company C. The Temenos
          employee made the same offer to another Company C investor on August 9, 2016.




                                               19
          Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 20 of 38




ANSWER: Defendants lack sufficient information to form a belief as to the truth and/or

accuracy of the allegations in paragraph 49 and its various subparts because of the failure

to identify the companies to which the allegations refer, and so all the allegations are

denied.


   50. Temenos and Taylor received transaction-based compensation for their services to
       Companies A, B, and C, each of which paid Temenos fees based on a percentage of the
       capital commitments made by the investors Taylor brought to them.

ANSWER: Defendants deny the allegations in paragraph 50. In further answering,

Defendants admit that certain issuers paid finder’s fees but no fees were ever paid based

upon capital commitments.


   51. In soliciting investments in the private placement companies, Defendants acted as
       unregistered broker-dealers. During the time period when Defendants were soliciting
       investments in the private placement companies, Defendants were not registered with the
       Commission as broker-dealers. Nor were they associated with a broker-dealer that was
       overseeing their solicitation efforts, or otherwise qualified for an exemption or safe
       harbor provision concerning their activities as broker-dealers.

ANSWER: Defendants deny the allegations in paragraph 51. In further answering,

Defendants state that at all relevant times, Mr. Taylor was properly licensed to sell

securities with a broker-dealer and that as the chief compliance officer for the branch of

the broker-dealer he was responsible for supervising his own sales activities.


   52. Defendants made several misrepresentations and fraudulent omissions about the private
       placement companies to advisory clients and prospective clients. For instance:

       a) On August 2, 2016, Taylor emailed approximately 50 current and prospective
          advisory clients touting Company B's "long term contracts" with Verizon, Amazon
          and AT&T. These contracts did not exist.




                                              20
       Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 21 of 38




       b) On October 18, 2016, Taylor emailed over 250 current and prospective advisory
          clients notifying them of Company C's impending website launch. That same day, a
          Temenos client replied to Taylor's email, asking, "And what is your commission on
          that one?" Taylor responded, "i don't get commissions" [sic], despite the ongoing
          arrangement that Temenos had with Company's C's CEO to receive a fee equal to 7%
          of each investment it brought to Company C in cash, and 5% more in Company C
          equity.
       c) In a November 19, 2015 email to over 140 recipients, including current advisory
          clients, Taylor falsely represented that the last three Boston Marathons had used
          Company A's product, suggesting that the product had been used at the time bombs
          were placed on the marathon route in 2013. Taylor also repeated Company A's
          assertions about a partnership with a particular technology company, and also
          represented that Company A's technology was being used by several other specified
          technology companies, without any attempt to verify these claims before repeating
          them to his clients.

ANSWER: Defendants lack sufficient information to form a belief as to the truth of the

allegations in paragraph 52 as they do not identify company or investor names, and so the

allegations are denied.


   53. In July 2015, Defendants learned that Company B had large off-balance sheet liabilities,
       as well as significant debts and expenses. Also, during this time Taylor served on
       Company B's Finance Committee, as an uncompensated adviser to Company B.
       Defendants intentionally failed to disclose either their conflicts or Company B's financial
       difficulties to advisory clients who had already invested in Company B or to clients and
       prospective clients that they solicited to invest in Company B.

ANSWER: Defendants lack sufficient information to form a belief as to the truth of the

allegations in paragraph 53 as they do not identify company or investor names, and so the

allegations are denied.


   54. Later, on or about August 1, 2015, Temenos entered into a solicitation agreement giving
       Temenos both money and Company B equity in exchange for investments. Specifically,
       Temenos expected to receive a fee equal to 5% of each investment in cash, plus 5% of
       each investment in shares of Company B. Taylor did not disclose that arrangement to his
       advisory clients who were current or prospective investors in Company B.



                                               21
       Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 22 of 38




ANSWER: Defendants lack sufficient information to form a belief as to the truth of the

allegations in paragraph 54 as they do not identify company or investor names, and so the

allegations are denied.


   55. Soon after, Defendants successfully assisted in soliciting a new investor for Company B.
       At that time, Taylor had seen the complete Company B financial statements, and knew
       the full extent of the financial difficulties Company B was then experiencing.
       Nevertheless, Defendants advised additional Temenos advisory clients to invest, without
       disclosing Company B’s perilous financial condition and without disclosing Defendants'
       compensation agreement with Company B. Taylor's failure to disclose Company B’s dire
       financial condition to his advisory clients and prospective clients was no accident.
       Indeed, Taylor entered into an explicit non-disclosure agreement with Company B, as
       part of his arrangement with Company B, which Taylor understood would prevent him
       from disclosing to clients Company B's poor financial condition. In so doing, Taylor
       intentionally placed Company B’s and Defendants' interests above those of Defendants'
       advisory clients, in violation of Defendants' fiduciary duty to those clients.

ANSWER: Defendants lack sufficient information to form a belief as to the truth of the

allegations in paragraph 55 as they do not identify company or investor names, and so the

allegations are denied.


   56. Defendants knowingly provided outdated and inaccurate materials and information about
       Company B to their advisory clients and prospective clients. Those materials did not
       describe Company B's dire financial condition or the many lawsuits in which Company B
       was involved. By May 4, 2016, Company B 'had created a 2016 business plan, which
       noted several important negative developments such as: Company B's significant net
       losses since inception; its millions of dollars of debt; the various legal proceedings and
       claims against Company B, asserting millions of dollars of claims against it; the
       inexperience of Company B's management team in the telecommunications or data center
       industries; and Company B's inability to produce audited financial statements, which
       prevented it from filing federal and state tax returns for 2012,2013, and 2014. Instead of
       providing clients with the 2016 business plan, Defendants provided advisory clients and
       prospective clients with Company B’s 2015 business plan, which did not include those
       disclosures.




                                               22
       Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 23 of 38




ANSWER: Defendants lack sufficient information to form a belief as to the truth of the

allegations in paragraph 56 as they do not identify company or investor names, and so the

allegations are denied.


   57. Between March 2015 and October 2015, Taylor advised and solicited an advisory client
       to invest in Company A and Company B. Taylor, on multiple occasions, promised the
       investor, the investor's spouse, the investor's mother, and their family's company's
       pension plan a return of twenty times their investment on both the Company A and
       Company B private placements. At no time did Defendants disclose the extent to which
       Taylor expected to receive, and already had received commissions for their Company A
       and Company B investments. The investor had repeatedly told Taylor that he and his
       family members did not have a long "time horizon" for their investment (that is, they
       would need access to the money in the near future). But Defendants nevertheless
       recommended these illiquid, long term investments, including for the investor's 85-year-
       old mother. On Defendants' advice, the investor and his wife proceeded to invest half of
       all of their investment funds, including 95% of their retirement funds, into the Company
       B private placement. The investor's mother and the Company's pension plan also
       invested in Company B. The pension plan also invested in Company A. Taylor did not
       provide the investor and his wife with financial information regarding the companies
       prior to soliciting their investment, but did provide them with documents to sign in order
       to complete the purchases. Defendants did not explain the documents they asked the
       investors to sign and failed to explain how the investment deviated from the investors'
       stated time horizon, but pushed the Investors to sign nevertheless.

ANSWER: Defendants lack sufficient information to form a belief as to the truth of the

allegations in paragraph 57 as they do not identify company or investor names, and so the

allegations are denied.


   58. Temenos and Taylor repeatedly solicited funds for the private placements with emails
       (often to hundreds of recipients) that contained blatant misrepresentations and baseless
       performance forecasts, used high-pressure sales tactics, and blindly repeated claims from
       the private placement companies. For example:




                                               23
       Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 24 of 38




       a) On September 30, 2016, Taylor emailed over 200 advisory clients and others falsely
          touting the use of Company A software by three applicants for a contract with an
          independent authority within the U.S. Department of Commerce, including a
          specified large communications company. The email represented that the investment
          opportunity was available for a limited time only, urging, "time is running out, so
          move quickly if you want to participate." Taylor further pressed clients to refer
          additional prospects to Defendants, stating, "[i]f you know someone who is an
          accredited investor and might be interested, we can email an NDA to be signed. We
          are looking for initial investments of$100k." That same day, a Company A board
          member who received the email alerted Taylor that it was inaccurate, because the
          companies mentioned in the email were not yet using Company A software. Despite
          being expressly informed of the falsity of their representations, Defendants failed to
          correct them.
       b) On August 2, 2016, Taylor emailed over 100 advisory clients and others touting the
          false representation that "all the big players .... are backing [Company B] with long
          term contracts," (specifying those "big players") and adding, "We only have available
          a limited number of shares for sale at the original price of $85.29 per share ... this
          offer will be short lived." This representation by Taylor was false and misleading. In
          fact, Company B did not have contracts with at least three of the four "big players"
          mentioned, and Taylor took no steps to verify whether any of the contracts actually
          existed.
       c) On December 7, 2015, Taylor emailed an advisory client stating, "[t]he good news
          with Company A is you are getting at least 74% return if sold late next year and more
          closely close to 9X or 10X if sold at $1 billion which is what I think they will sell
          for." In doing so, Defendants made fraudulent omissions to the client by making it
          appear that there was actual analysis behind these very specific figures. In fact,
          Defendants had no basis for these statements.

ANSWER: Defendants admit the authenticity of the emails identified in the allegations set

forth in paragraph 58, but deny the Plaintiff’s characterization of those emails. In further

answering, Defendants state that the emails state what they state, and Defendants deny the

remaining allegations in paragraph 58.




                                              24
          Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 25 of 38




   59. Despite being required to do so in Temenos' Form ADV, Defendants did not disclose
       their dire financial situation to their advisory clients. In concealing this fact, Defendants
       fraudulently omitted both the risk that Temenos would not be able to fulfill its investment
       advisory agreements with its clients, and the significant undisclosed conflicts of interest
       in its recommending the private placement investments for which it received a substantial
       and immediate influx of cash.

ANSWER: Defendants admit no disclosure of dire financial situation was made in form

ADV, but Defendants deny it faced any dire financial situation as it was backed by its

principal owner, and deny the remaining allegations and legal conclusions contained in

paragraph 59.


   60. From approximately August 2014 to February 2017, Temenos and Taylor were in severe
       financial distress. This condition interfered with Defendants' ability to provide
       disinterested investment advice to their advisory clients and risked threatening the
       continuity of Temenos' business operations, yet Defendants did not disclose their dire
       financial situation to advisory clients.

ANSWER: Defendants deny the allegations in paragraph 60.


   61. During this time, Defendants had frequent overdue or unmet payrolls, unpaid
       commissions to Temenos employees, numerous unpaid bills including unpaid employee
       health insurance bills, extremely low or overdrawn bank account balances, and the
       possibility of power, telephone, and internet service being shut off for non-payment of
       bills.

ANSWER: Defendants lack sufficient information as to the time period in question so they

cannot determine the truth or accuracy of the allegations in paragraph 61, and so they are

denied.


   62. Taylor's personal finances were also strained, which in tum threatened Temenos' financial
       situation as Taylor frequently withdrew money from Temenos' financial institution
       account to pay for personal expenses. Taylor often had difficulty paying his personal
       bills, including his gas, power, and private school tuition bills, but still routinely engaged
       in excessive personal spending.



                                                25
       Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 26 of 38




ANSWER: Taylor admits he frequently drew out money from Temenos, but Defendants

deny the remaining allegations in paragraph 62.


63.   Taylor and other Temenos employees explicitly tied the aggressive solicitation of clients
      for private placement investments (of which Temenos would receive a fee based on a
      percentage of the amount invested) to Defendants' dire financial situation. Taylor
      frequently discussed the need to get investors to agree to sign and return private
      placement subscription agreements in order to have the funds to make payroll and pay
      other overdue bills, For instance:

      a) On August 27, 2014, Taylor sent an email to the president of the broker-dealer from
         which he was associated, expressing his urgent need to receive any outstanding
         commissions. Taylor went on to say, "I am working on [a Temenos client] which will
         be at least $25k [in commissions] ... I have recommended he add another $1 million.
         The sooner the better."
      b) On October 23, 2014, Taylor wrote to another Temenos employee, "We need to get
         [Company A] finalized by Monday... I have [been scrambling] to get money today for
         health insurance $9k[.] We have [Company A] money being sent to us[.] We need to
         get all the money to [Company A] ...they pay 10 days after all the money and
         paperwork is in so we need to get everything finalized as soon as possible... I guess
         we are not doing [another private issuer investment] today but we should do as soon
         as possible[.]"
      c) On March 19, 2015, when Temenos and Taylor owed $10,780 for home and office
         heating and propane, Taylor emailed advisory clients with the subject line "Company
         B new business plan Urgent" falsely stating that the price of a Company B new
         offering would be increasing by 780% on April 1 2015 but Temenos customers could
         get in at the old price of $1,000 per share if they could return signed paperwork in
         less than a week. The email worked: between March 19, 2015 and April 8, 2015,
         Temenos clients invested approximately $1.3 million in Company B. On April 1,
         2015, Taylor emailed the owner of his home and office heating company, "i am about
         to have money."
      d) On January 20, 2016, a Temenos employee emailed Taylor a list of "priority''
         outstanding expenses and another list of pending incoming transaction-based
         compensation payments for investments in Companies A and B. The employee
         added, "[w]e NEED to get [a prospective investor's] paperwork signed ASAP. And I
         know you know this, but we need to get [another Temenos investment adviser
         representative] working on his folks ASAP as well-, let’s see if we can try and close
         that deal sooner rather than later."



                                              26
       Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 27 of 38




       e) In April and May 2016, numerous instant message discussions between Temenos
          employees indicate that Temenos did not have sufficient funds at that time to meet
          expenses, including payroll, unless Taylor or other advisers could solicit more private
          placement investments.

ANSWER: Defendants lack sufficient information to form a belief as to the truth or falsity

of the allegations in paragraph 63, and so the allegations are denied.


   64. Form ADV Part 2A, Item 18.B, requires the disclosure of any financial condition that is
       reasonably likely to impair [Temenos'] ability to meet contractual commitments to
       clients. Temenos' precarious financial condition threatened its ability to continue its
       business operations, and was material to clients due to the risk of investment loss
       resulting from the disruption or discontinuance of active investment management. Yet
       Defendants concealed this fact from Temenos advisory clients.

ANSWER: Defendants deny the allegations in paragraph 64, except that they state that

Form ADV states what it states.


   65. Defendants billed clients' management fees based on inflated asset values that should
       have been reduced pursuant to Temenos' asset valuation policy. Equally important, by
       doing so, they lulled Temenos advisory clients into believing their investments were
       sound and that Taylor was functioning as a competent investment adviser. As a result,
       advisory clients continued to entrust their money to Temenos and Taylor, and continued
       to invest additional funds in private placements that they recommended.

ANSWER: Defendants admit that there were several billing errors over the course of the

many years they operated as an investment advisory firm, but state that any billing errors

have been corrected. As for the remaining allegations and characterizations of Defendants’

conduct in Paragraph 65, such allegations and characterizations are denied.




                                               27
       Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 28 of 38




   66. Like many investment advisers, Temenos charged its advisory clients a periodic
       management fee based on a percentage of the client's "assets under management," that is,
       the total value of assets managed by the adviser. For certain advisory clients, Temenos
       included in its fee calculation (based on assets under management) the purported value of
       the private placement investments into which Defendants had steered those advisory
       clients. Contrary to Temenos’ written policies, Temenos improperly valued illiquid
       private placement investments at the cost of the original investment, and never adjusted
       the initial prices provided by the issuers as subsequent events reduced the value of the
       investments. In doing so, Defendants significantly overbilled advisory clients for
       management fees.

ANSWER: Defendants admit they billed certain advisory clients based upon assets under

management, that for some clients, their private equity holdings were held at cost and that

cost number was used for billing purposes, but Defendants deny the remaining allegations

in paragraph 66.


   67. Temenos' Policies and Procedures state that Temenos will commonly value a hard-to-
       price or illiquid security at $0, or in a manner determined "in good faith." It didn't.
       Defendants instead valued each of the private placement investments at their purchase
       price. Defendants failed to adjust the values they attributed to their clients' investments in
       the private placement investments, even when negative news indicated that the value of
       those investments had decreased significantly.

ANSWER: Defendants admit that the value pricing policies and procedures state what

they state and deny the remaining allegations in paragraph 67.


   68. For instance, Defendants did not decrease the value of Company B shares on their
       advisory clients' quarterly advisory statements (and in the calculations of management
       fees due) even after Defendants learned substantial negative information about Company
       B's financial condition in July 2015. In so doing, Defendants misled advisory clients
       about Company B's financial condition, about the value of advisory clients' assets under
       management, and about Temenos’ performance as an investment adviser.

ANSWER: Defendants admit they did not decrease private equity valuations on their

books, but deny the remaining allegations in paragraph 68.




                                                 28
       Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 29 of 38




   69. In a July 2017 letter to the Commission, Temenos conceded that pricing for "private
       equity" and other non-publicly traded securities was not done pursuant to a fair value
       policy.

ANSWER: Defendants lack sufficient information to form a belief as to the truth or

accuracy of the allegations in paragraph 69, and so the allegations are denied.


   70. Temenos' standard investment advisory agreement provided that advisory clients would
       be charged advisory fees based on assets held at certain identified custodians. It did not,
       however, state that advisory fees would be charged on private placement assets which
       were not held by those custodians. Temenos nevertheless billed its advisory clients on
       those assets.

ANSWER: Defendants deny the allegations in paragraph 70.


   71. Also, in multiple instances Defendants overbilled advisory clients. For instance, between
       the third quarter of 2011 and the fourth quarter of 2017, Defendants overbilled one client
       by approximately $52,000. Another client was billed on one of her private company
       investments as if she had made a $200,000 private placement investment, when she had
       actually made only a $100,000 investment. That same client was billed on another of her
       private company investments as if she had made a $150,000 investment when she had
       only made a $100,000 investment.

ANSWER: Defendants lack sufficient information to form a belief as to the truth and

accuracy of the allegations in paragraph 71, and so the allegations are denied.


   72. In another instance, Defendants were unresponsive to an advisory client's requests to
       correct Defendants overbilling, while simultaneously soliciting that client for additional
       private placement investments. On February 19, 2014, a Temenos advisory client emailed
       Taylor reminding him that he had not responded to the client's earlier inquiry regarding
       whether an advisory fee had been improperly calculated. Taylor responded, "Ok I will
       look at it tomorrow and get back to you after school [sic]." On February 24, 2014, the
       client followed up, "[n]ot good." On February 25, 2014, Taylor replied, but did not
       answer the client's concern and wrote that he was "backed up" because of power outages
       and computer server updates. During the same period, however, Taylor solicited the
       client for an additional private placement investment. On March 6, 2014, the client wrote
       that he had been waiting two months for an answer to the overbilling issue and that
       Taylor had been unresponsive about both the billing and the client's account-related
       requests. The following day, Taylor finally admitted that the client's account had been

                                                29
       Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 30 of 38




       overbilled by more than $1,400. Instead of refunding that money, Taylor wrote that he
       would reduce the next quarter's billing, which was another four weeks away. And,
       Taylor took that opportunity to solicit the client to make another private placement
       investment. A month later, on April2, 2014, the client followed up, stating via email,
       "[t]he I" qtr. Adjustment has not been made to date..." Taylor replied the following day
       that he would manually make the fee adjustment.

ANSWER: Defendants lack sufficient information to form a belief as to the truth and

accuracy of the allegations in paragraph 72, and so the allegations are denied.


   73. Defendants generally told advisory clients that investments in Company B and the other
       private placement companies were illiquid, that is, that they could not be sold and that
       clients would need to wait for a liquidity event (such as a buy-out or a public sale of
       stock) before they could receive back their investment money and any return on their
       investment.

ANSWER: Defendants admit clients holding private equity were told their investments

were illiquid. In further answering, Defendants lack sufficient information to form a belief

as to the truth and accuracy of the remaining allegations in paragraph 73, and so the

allegations are denied.


   74. For instance, on October 24, 2016, a Temenos advisory client asked Taylor to redeem the
       client's Company B shares. Taylor responded that he could not get the shares redeemed
       and that the Company B shares were an illiquid investment.

ANSWER: Defendants lack sufficient information to form a belief as to the truth and

accuracy of the allegations in paragraph 74, and so the allegations are denied.




                                               30
        Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 31 of 38




   75. Notwithstanding these representations, Defendants arranged for two Temenos advisory
       clients, including a trust that owns 4% of Temenos and for which Taylor served as a
       trustee, to liquidate their Company B investments early. Defendants arranged for an
       advisory client, his family, and his family company's pension plan (in September 2016)
       and for the trust Taylor controlled and which owned a small percentage of Temenos (in
       December 2015 and March 2016) to liquidate their Company B investments and receive
       their investment money back. Defendants convinced other advisory clients to buy out the
       investments of the family and the trust. But Defendants failed to disclose this preferential
       treatment to any of their other advisory clients, and, in fact, refused other advisory clients'
       requests to liquidate their private securities holdings. In doing so, Defendants violated
       their fiduciary duty to their advisory clients.

ANSWER: Defendants lack sufficient information to form a belief as to the truth and

accuracy of the allegations in paragraph 75, and so the allegations are denied.


   76. The Commission repeats and incorporates by reference the allegations in paragraphs I
       through 75 above as if set forth fully herein.

ANSWER: Defendants repeat and incorporate by reference their responses to the

allegations contained in paragraphs 1-75 as if set forth fully herein.


   77. At all relevant times, Temenos and Taylor were "investment advisers" within the
       meaning of Section 202(a)(ll) of the Advisers Act [15 U.S.C. §80b-2(a)(ll)]. Both
       Temenos and Taylor received compensation in the form of money from clients as
       compensation for investment advice, and both were in the business of providing
       investment advice concerning securities, for compensation. And, Taylor was an
       "investment adviser" by virtue of his ownership, management, and control of Temenos.

ANSWER: Paragraph 77 sets forth legal argument so no response is required. To the

extent a response is required, Defendants deny the allegations in paragraph 77.


   78. As set forth above, Temenos and Taylor employed devices, schemes, or artifices to
   defraud clients and prospective clients by:

       a) recommending their clients invest in unsuitable, high-risk private placement
          investments;
       b) failing to perform adequate due diligence on those investments and ignoring red flags
          about the companies in which they recommended clients invest;


                                                 31
        Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 32 of 38




       c) making material misrepresentations and failing to disclose material information to
          clients and prospective clients concerning the potential risks, returns, and value of
          those private placements, the financial condition of the issuers, and Temenos' own
          failing financial condition;
       d) making material misrepresentations and failing to disclose material information to
          clients and prospective clients about Taylor's and Temenos' compensation
          arrangements and other connections to the private companies, and the conflicts of
          interest those arrangements created in their investment advice;
       e) acting as unregistered broker-dealers, when they were supposed to be acting as
          investment advisers;
       f) failing to implement their written policies and procedures regarding the valuation of
          the private placement investments and overbilling clients for management fees; and,
       g) giving preferential treatment to some clients over others, including clients affiliated
          with the Defendants, without disclosing that preferential treatment to clients.

ANSWER: Defendants deny the allegations in paragraph 78.


   79. Temenos and Taylor, by use of the mails or any means or instrumentality of interstate
       commerce, directly or indirectly, acting intentionally, knowingly or recklessly have
       employed or are employing devices, schemes, or artifices to defraud a client or
       prospective client.

ANSWER: Defendants deny the allegations in paragraph 79.


   80. As a result, Temenos and Taylor have violated and, unless enjoined, will continue to
       violate Section 206(1) of the Advisers Act [15 U.S.C. §80b-6(1)].

ANSWER: Defendants deny the allegations in paragraph 80.


   81. The Commission repeats and incorporates by reference the allegations in paragraphs I
       through 80 above as if set forth fully herein.

ANSWER: Defendants repeat and incorporate by reference their responses to the

allegations contained in paragraphs 1-80 as if set forth fully herein.




                                               32
       Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 33 of 38




   82. At all relevant times, Temenos and Taylor were "investment advisers" within the
       meaning of Section 202(a)(ll) of the Advisers Act [15 U.S.C. §80b-2(a)(ll)]. Taylor was
       an "investment adviser" by virtue of his ownership, management and control of Temenos.
       Both Temenos and Taylor received compensation in the form of money from clients as
       compensation for investment advice, and both were in the business of providing
       investment advice concerning securities, for compensation.

ANSWER: Paragraph 82 consists of legal argument or a statement of law to which no

response is required. To the extent a response is required, the allegations are denied.


   83. As set forth above, Temenos and Taylor made materially false and misleading statements
       and omissions to their investment advisory clients and engaged in transactions, practices,
       or courses of business which operated as a fraud or deceit on clients and/or prospective
       clients by:
       a) recommending their clients invest in unsuitable, high-risk private placement
           investments;
       b) failing to perform adequate due diligence on those investments and ignoring red flags
           about the companies in which they recommended clients invest;
       c) making material misrepresentations and failing to disclose material information to
           clients and prospective clients concerning the potential risks, returns, and value of
           those private placements, the financial condition of the issuers, and Temenos' own
           failing financial condition;
       d) making material misrepresentations and failing to disclose material information to
           clients and prospective clients about Taylor’s and Temenos' compensation
           arrangements and other connections to the private companies, and the conflicts of
           interest those arrangements created in their investment advice;
       e) acting as unregistered broker-dealers, when they were supposed to be acting as
           investment advisers;
       f) failing to implement their own written policies and procedures regarding the
           valuation of the private placement investments and overbilling clients for
           management fees; and,
       g) giving preferential treatment to some clients over others, including clients affiliated
           with the Defendants, without disclosing that preferential treatment to clients.

ANSWER: Defendants deny the allegations in paragraph 83.




                                               33
        Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 34 of 38




   84. Temenos and Taylor, by use of the mails or any means or instrumentality of interstate
       commerce, directly or indirectly, acting intentionally, knowingly, recklessly, or
       negligently have engaged or are engaging in transactions, practices, or courses of
       business which operate as a fraud or deceit upon a client or prospective client. As a
       result, Temenos and Taylor have violated and, unless enjoined, will continue to violate
       Section 206(2) of the Advisers Act [15 U.S.C. §80b-6(2)].

ANSWER: Defendants deny the allegations in paragraph 84.


   85. As a result, Temenos and Taylor have violated and, unless enjoined, will continue to
       violate Section 206(2) of the Advisers Act [15 U.S.C. §80b-6(2)].

ANSWER: Defendants deny the allegations in paragraph 85.


   86. The Commission repeats and incorporates by reference the allegations in paragraphs 1
       through 85 above as if set forth fully herein.

ANSWER: Defendants repeat and incorporate by reference their responses to the

allegations contained in paragraphs 1-85 as if set forth fully herein.


   87. Section 206(4) of the Advisers Act and Rule 206(4)-7 thereunder provide that it shall
       constitute a fraudulent, deceptive, or manipulative act, practice or course of business for
       any registered investment adviser, directly or indirectly, to fail to adopt and implement
       written policies and procedures reasonably designed to prevent violation of the Advisers
       Act and the rules adopted thereunder.

ANSWER: Paragraph 87 sets forth legal argument or a statement of the law to which no

response is required. To the extent a response is required, the allegations are denied.


   88. Temenos adopted but failed to implement its written policy and procedure concerning the
       valuation of investments in non-public companies. Temenos' Policies and Procedures
       stated that Temenos would value hard-to-price and/or illiquid securities at $0 or in a
       manner determined "in good faith." Instead, Temenos and Taylor valued private
       placement investment securities at purchase value, and did not adjust that value even after
       receiving information indicating the securities were worth much less.

ANSWER: Defendants deny the allegations in paragraph 88.




                                                34
        Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 35 of 38




   89. By failing to implement Temenos' adopted illiquid securities valuation policy, Temenos
       and Taylor overbilled clients for management fees and misled clients about the status of
       their private placement investments, the value of their assets under management, and
       Temenos' performance as an investment adviser.

ANSWER: Defendants deny the allegations in paragraph 89.


   90. As a result, Temenos violated and, unless enjoined, will violate Section 206(4) of the
       Advisers Act [15 U.S.C. §80b-6(4)] and Rule 206(4)-7 [17 C.P.R. §275.206(4)-7].
       Taylor aided and abetted Temenos' violation of those provisions.

ANSWER: Defendants deny the allegations in paragraph 90.


   91. The Commission repeats and incorporates by reference the allegations in paragraphs 1
       through 90 above as if set forth fully herein.

ANSWER: Defendants repeat and incorporate by reference their responses to the

allegations contained in paragraphs 1-90 as if set forth fully herein.


   92. By engaging in the conduct above, Temenos and Taylor, directly or indirectly, singly or
       in concert with others, made use of the mails or means or instrumentalities of interstate
       commerce to effect transactions in, or to induce or attempt to induce the purchase or sale
       of, securities, without being registered as a broker or dealer or associated with a
       registered broker or dealer in accordance with Section 15(a) of the Exchange Act [15
       U.S.C. §78o(a)].

ANSWER: Defendants deny the allegations in paragraph 92.


   93. As part of, and in furtherance of the violative conduct, Temenos and Taylor regularly
       promoted securities to investors and advised investors about the merits of investing in
       those securities. They also directly or indirectly received compensation based on their
       successful promotion efforts that resulted in purchases or sales of securities.

ANSWER: Defendants deny the allegations in paragraph 93.


   94. As a result, Temenos and Taylor, acting directly or indirectly, and singly or in concert
       with others, violated, and unless enjoined, will continue to violate Section 15(a) of the
       Exchange Act [15 U.S.C. §78o(a)].

ANSWER: Defendants deny the allegations in paragraph 94.

                                                35
        Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 36 of 38




       WHEREFORE, the Defendants respectfully request this honorable Court dismiss the

Complaint with prejudice, and grant such other relief the Court deems just and equitable. In

further answering, Defendants state they acted in good faith in determining that Temenos would

carry private equity, in most if not all cases, at cost and all clients were so informed of that

decision.

                                     AFFIRMATIVE DEFENSES

       As and for their Affirmative Defenses, the defendants, Temenos Advisory, Inc., and

George L. Taylor, allege:

                               FIRST AFFIRMATIVE DEFENSE

       The causes of action set forth in the Complaint are barred by applicable statutes of

limitation and repose.

                             SECOND AFFIRMATIVE DEFENSE

       Plaintiff has not pled fraud with particularity, and its causes of action therefore cannot

be sustained and should be dismissed.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the equitable doctrines of waiver, estoppel, unclean

hands, and laches.

                             FOURTH AFFIRMATIVE DEFENSE

       At all relevant times, George Taylor was properly licensed to sell securities and did

not act as an unregistered broker-dealer.

                              FIFTH AFFIRMATIVE DEFENSE

       Temenos and Taylor did not act in a manner that was willful, malicious, in bad faith,

or motivated by ill-will or fraud.



                                                  36
        Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 37 of 38




                             SIXTH AFFIRMATIVE DEFENSE

       The claims at issue are barred in their entirety by the “bespeaks caution doctrine.” See

In re Worlds of Wonder Securities Litig., 35 F.3d 1407, 1413 (9th Cir. 1994).

                           SEVENTH AFFIRMATIVE DEFENSE

       To the extent there were any misrepresentations in the offering materials, Temenos

and Taylor are not responsible because, at all times, they acted in good faith.




                                                      Respectfully submitted,

                                                      Temenos Advisory, Inc., and
                                                      George L. Taylor,
                                                      By and through their legal counsel:

                                                      //s// John P. D’Ambrosio (ct29101)
                                                      James Cowdery, Esq. (ct05103)
                                                      John P. D'Ambrosio, Esq. (ct29101)
                                                      Cowdery & Murphy, LLC
                                                      280 Trumbull Street, 22nd Floor
                                                      Hartford, CT 06103-3599
                                                      (860) 278-5555 (Tel.)
                                                      (860) 249-0012 (Fax)
                                                      jcowdery@cowderymurphy.com
                                                      jdambrosio@cowderymurphy.com

                                                                 - and -

                                                      Steven N. Fuller, Esq.
                                                      Admitted Pro Hac Vice
                                                      Markun Zusman Freniere Compton, LLP
                                                      40 Grove Street/Suite 275
                                                      Wellesley, MA 02482
                                                      sfuller@mzclaw.com




                                                37
        Case 3:18-cv-01180-SRU Document 36 Filed 06/26/19 Page 38 of 38




                                  CERTIFICATE OF SERVICE

       I hereby certify that on June 26, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                                                //s// John P. D’Ambrosio (ct29101)
                                                                John P. D’Ambrosio (ct29101)




                                                   38
